                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

LUNDY J. DUKES,

       Plaintiff,

v.                                                                   Case No: 8:19-cv-63-T-36SPF

INTERSTATE REALITY
MANAGEMENT CO. and LISA
HEREDIA,

       Defendants.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on April 25, 2019 (Doc. 5). In the Report and Recommendation,

Magistrate Judge Flynn recommends that: (1) Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs (Doc. 16) be DENIED; (2) Plaintiff’s Complaint (Doc. 15) be

DISMISSED without prejudice; (3) Plaintiff be advised that failure to file an amended complaint

within twenty-one (21) days from the date of the order adopting the report and recommendation

may result in dismissal of this action with prejudice; and (4) Plaintiff be allowed to file a renewed

request to proceed in forma pauperis. All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 5) is adopted,

             confirmed, and approved in all respects and is made a part of this Order for all

             purposes, including appellate review.

      (2)    Plaintiff’s Application to Proceed in District Court without Prepaying Fees or Costs

             (Doc. 16) is DENIED.

      (3)    Plaintiff’s Complaint (Doc. 15) is DISMISSED without prejudice.

      (4)    Plaintiff is granted leave to file an amended complaint within twenty-one (21) days

             from the date of this Order. Failure to file an amended complaint within twenty-

             one (21) days may result in dismissal of this action with prejudice.

      (5)    Plaintiff is granted leave to file a renewed request to proceed in forma pauperis upon

             the filing of the amended complaint.

      DONE AND ORDERED at Tampa, Florida on May 15, 2019.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
